Case 3:12-cv-05060-BHS Document 119 Filed 09/09/19 Page 1of 3

Tom Richey *q2auyy .
Washingeon Stabe Repormatory

Po Box "TTT
FlON@OE wA FWB272.

UNITED STATES Disreict Court
WESTEeN Disteict OF WASHINGTON
AT TAcomA

THOMAS W-S RICHEY, No. Ci2~Saéo BHS

Plainkn
mete, MOTION RE@UESTING

V JUDGMENT ON MOTION

TO SuppeeEss SviDEnce

AND REquéstT FoR EvVIDENTIAR
Defendant. d HEARING ”

D. DAHNE,

 

Plainbife, Thomas Ws Richéy, pro-se, hereby submits’
this Mokion requesting this Courk bo render Judgment
on his properly filed Makion for Suppression oF

evidence.

1. Discussion
Richey fileda mation bo Suppess gvidence, namely his
Private Letter Eo his wipe Lhat Lhe prison Mailroom
and obher officials conpiscaked in Violation of the
Cirek Amendment. This Letter was never mailed bo tks
intended recipient’ , Kab Richey. In addition , Defendant

MOTION -- RICHEY -- 1
Case 3:12-cv-05060-BHS Document 119 Filed 09/09/19 Page 2 of 3

Dahne has violated bhe copyright Acb, 17 USC 102 Ca) by
reproducing Gnd publishing Richey’s private Lekker as an
exhibit in thes public. Court forum . Under 17 Use {[02, fadivd
(A), (50), private. Letters are protected under khe. Copyright
AcE,

Before any evidentiary hearing be held on khe basis o¢
Ehe Substance of a letter Richey wrote, this Court
Should first and foremost determine whether bhe
avidence , Richey's congiscated Letter, was Obtained
Legally in lighb Df its Conriscakion Violating the First
AmendmenE and Ehe Copyright Act. This Courb is placing
Ehe cart bepore the horse by holding @ hearing based
On Potentially iegally Seized evidence.

This Courk Should bheregore gither @nker a Judgment
On Richey’s previous motion to Suppress Zvidence or
hold an evidentiary hearing bo enquire whether a
warrank by dependanE was Obbained fo Seize. Richey}s
letter, and bo explain why people oukside the prison
Mailroom , Like Jack Turner, Could Cccess Richey's.
Contiscatbed Letker and distribute it bo zxkernal Oac
Seurces, While defendant, among dthers, May be Cavalier
in abiding by proper and Lawful procedures, this Court
Should nob be. Richey 's Letker was Clearly obtained
and distribuked in violation of Richey’s First Amendment

MOTION ~- RICHEY-~-2Z
Case 3:12-cv-05060-BHS Document 119 Filed 09/09/19 Page 3 of 3

to send mail as well as Violating the federal Copyright
Act. This evidence. is bainked.

This issue Should be resolved by a Judgment so
Richey has bthe righb to appeal any disagreeable
decision rendered, Or this Courb Should hold an @videntiary
hearing regarding Whether Ehe actions of Confiscation
and distribution and publication resulk in Legally

Obkeined evidence.

Dated this 27th day OF August , 2019

Tom WS Richer

MOTION ~ Richey -- 3
